Filing pursuant to Rule425 under the Securities Act of 1933, as amended Deemed filed under Rule 14a-12 under the Securities Exchange Act of 1934, as amended Filer: Alpha Natural Resources, Inc. Subject Company: Foundation Coal Holdings, Inc. Exchange Act File Number of Subject Company: 001-32331 Foundation Coal and Alpha Natural Resources Announce Successful Amendment of Foundation Credit Agreement · 94% voting in favor demonstrates strong bank support for the merger · Amendment eliminates capital expenditure limitation and increases accordion feature of the revolver · Consent to amend the Foundation Credit Agreement marks an important step towards completion of the merger of Alpha Natural Resources and Foundation Coal LINTHICUM HEIGHTS, Md. andABINGDON, Va., May 27, 2009 – Foundation Coal Holdings Inc. (NYSE:FCL) and Alpha Natural Resources, Inc. (NYSE:ANR) announced today that, in connection with the proposed merger, 94% of the participating lenders consented to the amendment of the Foundation Credit Agreement (Agreement) on Friday, May 22, 2009. James F.
